Citation Nr: 1603594	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over the claims file has remained with the RO in Atlanta, Georgia. 

In April 2015, the Board granted an increased 20 percent rating for the Veteran's residuals of a left ankle fracture, denied a compensable rating for the Veteran's residuals of the right fifth metacarpal and a rating in excess of 10 percent for tension headaches, and remanded the claim for a rating in excess of 10 percent for degenerative joint disease (DJD) of the left wrist.

The Veteran appealed the denial of a rating in excess of 10 percent for tension headaches to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a December 2015 Joint Motion for Remand (JMR), vacated the April 2015 Board decision regarding a rating in excess of 10 percent for tension headaches, and remanded the matter back to the Board.

The previously remanded claim for a rating in excess of 10 percent for DJD of the left wrist is still in remand status and is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for tension headaches..  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).   In December 2015, a Joint Motion for Remand (JMR) was filed with the Court.  Later that month, the Court issued an order vacating the Board's April 2015 decision to the extent that it denied a rating in excess of 10 percent, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  Therefore, pursuant to the JMR and the Court's order, additional evidentiary development is required. 

The Veteran was previously afforded VA examinations regarding his tension headaches in March 2009 and June 2014.  In the March 2009 VA examination report, the Veteran stated that he required medication for headache pain to be able to work.  According to the June 2014 VA examination report, it was noted that Veteran's headache condition did not have any impact on his ability to work.  However, it was not indicated whether this determination was based on Veteran's use of medication, or without the use of medication.  

Pursuant to the December 2015 JMR, a new examination should be scheduled and the examiner should be instructed to discuss Veteran's disability without the use of medication.  Specifically, the examination should be scheduled at a time when Veteran is not taking any pain medication.  However, if an examination cannot be undertaken without the use of medication, the examiner is asked to opine as to the functional impact of Veteran's disability without the use of medication.  The examiner should be instructed that if such opinion cannot be provided, or if such opinion cannot be given without resort to speculation, he or she must state why that is so. See Jones v. Shinseki, 23 Vet. App. 382, 390-92 (2010) (discussing that an examiner's inability to reach a definitive opinion does not render an opinion inadequate if the examiner explains the reasons for his or her inability to render such opinion without resorting to speculation.). 

Finally, because the claim is being remanded, updated VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records dated since July 2015.

2.  Then, schedule the Veteran for a VA examination to evaluate the current manifestations and severity of his service-connected tension headaches at a time when Veteran is not taking any pain medication.  However, if an examination cannot be undertaken without the use of medication, the examiner is asked to opine as to the functional impact of Veteran's disability without the use of medication. 

The examiner must review the entire record and should note that review in the report.  All indicated studies should be conducted.  The examiner should also consider the Veteran's lay statements regarding the severity of tension headaches.

The examiner is asked to determine the following.

(a)  Whether the Veteran's headaches are most closely analogous in severity to, (1) migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in two months over the last several months, or (4) migraines with less frequent attacks. 

(b)  The examiner should also include a statement as to the effect of the Veteran's headaches on his occupational functioning and daily activities.  If an examination cannot be undertaken without the use of medication, the examiner is asked to opine as to the functional impact of Veteran's disability without the use of medication.  If such opinion cannot be provided, or if such opinion cannot be given without resort to speculation, the examiner must state why that is so.

3.  The claim should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




